Title: [From Thomas Jefferson to Benjamin Harrison, 5 June 1780]
From: Jefferson, Thomas
To: Harrison, Benjamin


  [Richmond, 5 June 1780. JHDJournal of the House of Delegates of the Commonwealth of Virginia (cited by session and date of publication), May 1780, 1827 edn., p. 35 (5 June): “The Speaker laid before the House a letter from the Governor, enclosing one from Governor Nash of North-Carolina, containing intelligence from Charleston.” Not located, but see the letter from Nash, 30 May, which was enclosed, and TJ to Huntington, 9 June, which states that the first certain information of the surrender of Charleston on 12 May reached Richmond twenty-four days later, i.e., 5 June.]
